Citation Nr: 0804666	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-29 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than June 18, 
2004, for the assignment of a 60 percent disability 
evaluation for chronic fatigue syndrome (CFS).  

2.  Entitlement to an effective date earlier than July 29, 
2004, for the assignment of a 70 percent disability 
evaluation for major depressive disorder.  

3.  Entitlement to an effective date earlier than August 16, 
2004, for the grant of entitlement to Dependents' Educational 
Assistance (DEA) under Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1985 to June 1985 
and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of 
the Fargo, North Dakota, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In the March 2005 rating determination, the RO granted a 60 
percent disability evaluation for CFS and assigned an 
effective date of June 18, 2004; granted a 70 percent 
disability evaluation for major depressive disorder and 
assigned an effective date of July 29, 2004, and granted DEA 
benefits under Chapter 35 and assigned an effective date of 
August 16, 2004. 

The veteran appeared at a Central Office hearing before the 
undersigned Law Judge in May 2006.  At that time, the veteran 
expressed continued disagreement with the assignment of an 
effective date of August 16, 2004, for a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities.  

In July 2006, the Board remanded this matter for further 
development.  In the remand, the Board noted that the veteran 
had previously filed a notice of disagreement in March 2005 
with the effective date of the assignment for the TDIU.  The 
Board requested that the veteran be issued a statement of the 
case on this issue and that he be informed of the necessity 
to file a timely substantive appeal.  

In December 2006, a statement of the case was issued with 
regard to the effective date for the TDIU.  The veteran was 
also informed of the time limits with regard to filing a 
timely substantive appeal.  To date, a substantive appeal has 
not been received on this issue.  As such, this issue is not 
properly before the Board and will not be addressed in this 
decision as the Board does not have jurisdiction over this 
issue.  

On January 18, 2008, the Board granted the appellant's motion 
to advance on docket pursuant to 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2007) and 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  The RO, in a February 2003 rating determination, granted 
service connection for arthralgias, myalgias, fatigue, 
depression, and sleep disturbances and assigned a 20 percent 
disability evaluation with an effective date of August 18, 
1999; the veteran expressed disagreement with the assigned 
disability evaluation.  

2.  The RO, in a November 2003 rating determination, 
increased the veteran's disability evaluation for his 
service-connected myalgias, fatigue, and sleep disturbances 
from 20 to 40 percent and assigned an effective date of 
August 18, 1999.  Separate service connection for depression 
was established and assigned a 50 percent disability rating 
effective August 18, 1999.  As a result of the RO's actions, 
the veteran withdrew his appeal in December 2003.  

3.  No further correspondence with regard to any medical 
issue was received from the veteran until August 16, 2004. 

4.  The veteran's informal application for increased 
compensation was received August 16, 2004. 

5.  The veteran withdrew his claim for an increased rating 
for depression on September 22, 2004.

6.  On November 2, 2004, the veteran requested compensation 
benefits for CFS and asked that he be found permanently and 
totally disabled.

7.  It is factually ascertainable that the veteran met the 
criteria for a 60 percent disability evaluation for CFS as of 
February 12, 2004, but no earlier.

8.  It is factually ascertainable that the veteran met the 
criteria for a 70 percent disability evaluation for his major 
depression as of July 29, 2004, but no earlier. 

9.  The veteran has been found to be permanently and totally 
disabled as of August 16, 2004, thus an earlier effective 
date for the grant of entitlement to DEA under Chapter 35 is 
precluded by law.  


CONCLUSIONS OF LAW

1.  An effective date of February 12, 2004, for the 
assignment of a 60 percent disability evaluation for CFS is 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).

2.  An effective date earlier than July 29, 2004, for the 
award of a 70 percent evaluation for major depression is not 
warranted.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. § 3.400.

3.  The criteria for an effective date prior to August 16, 
2004, for the award of DEA benefits have not been met.  
38 U.S.C.A. §§ 3501, 3510, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.157, 3.400, 3.807(a), 21.3021 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp.2007); 38 C.F.R. § 3.159(b)(1) (2007).  

Additional VCAA notice is not generally required where, as in 
this case, the underlying claim has been granted and the 
appeal involves the downstream issue of the proper effective 
date.  Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).

Nonetheless, the January 2005 and August 2006 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, the veteran was advised to submit all 
relevant evidence in his possession.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal in August 2006.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim in 
November 2006 after sending the notices.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

There has also been compliance with the assistance 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  No other 
relevant records have been identified.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.


Earlier Effective Date

The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The statute provides, in 
pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph (o)(2) of this section 
and § 3.401(b), date of receipt of claim or date entitlement 
arose, whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.

(2)	Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o).

The United States Court of Appeals for Veterans Claims 
(Court) and the VA General Counsel, have interpreted the laws 
and regulations pertaining to the effective date of an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).

A review of the record reveals that the RO, in a February 
2003 rating determination, granted service connection for 
arthralgias, myalgias, fatigue, depression, and sleep 
disturbances and assigned a 20 percent disability evaluation 
with an effective date of August 18, 1999-the date of 
receipt of the veteran's original claim.  The veteran 
expressed disagreement with the assigned disability 
evaluation.  Thereafter, the RO, in a November 2003 rating 
determination, increased the veteran's disability evaluation 
for his service-connected arthralgias, myalgias, fatigue, and 
sleep disturbances from 20 to 40 percent and assigned an 
effective date of August 18, 1999.  The RO granted separate 
service connection for depression and assigned a 50 percent 
disability rating effective August 18, 1999.

As a result of the RO's actions, the veteran withdrew his 
appeal in December 2003. 

No further correspondence was received from the veteran until 
August 16, 2004, when his representative indicated that the 
veteran was filing an informal claim for "increased 
compensation" benefits.  On September 22, 2004, however, the 
RO received a statement from the veteran's representative 
that indicated that the veteran wished to withdraw his 
pending claims for an increased rating for depression and for 
"service connection for chronic fatigue syndrome."  

In a letter received on November 2, 2004, the veteran through 
his representative requested compensation benefits for CFS 
and asked that the veteran be found permanently and totally 
disabled.  In a March 2005 rating decision, the RO 
recharacterized the veteran's arthralgias, myalgias, fatigue, 
and sleep disturbances as CFS and increased the disability 
rating to 60 percent effective June 18, 2004.  The RO 
increased the disability rating assigned his depression to 70 
percent effective July 29, 2004.  Lastly, basic eligibility 
to DEA benefits was established from August 16, 2004 as the 
veteran had a permanent and total service connected 
disability.  The veteran appealed the effective dates 
assigned the increased evaluations. 

As the issues involve increased evaluations, the pertinent 
period for determining whether an effective date earlier than 
that currently assigned is warranted then becomes the one 
year period preceding the receipt of the veteran's request 
for an increased evaluation.  

At his May 2006 hearing, the veteran requested that the 
increased evaluation for each disorder be effective as of the 
date of his original claim (August 18, 1999).  He indicated 
that an effective date earlier than June 18, 2004, was 
warranted for the assignment of the 60 percent evaluation for 
his CFS as only the characterization of the disease by the RO 
had changed and not the actual disability resulting from the 
disease.  

CFS

As noted above, subsequent to the veteran's withdrawal of his 
pending appeal in December 2003, no further correspondence 
was received from the veteran until the informal request for 
an increased evaluation received on August 16, 2004.  While 
the Board notes that the veteran did not actually request 
service connection for CFS until November 2, 2004, the Board 
will accept the informal request for increased evaluations, 
received on August 16, 2004, as the controlling date for 
purposes of assignment of an effective date.  Moreover, 
technically, no withdrawal of the pending claim for an 
increased evaluation for the disability of arthralgias, 
myalgias, fatigue, and sleep disturbances was asserted in the 
September 22, 2004 statement.  The pertinent period for 
determining whether an effective date earlier than that 
currently assigned is warranted then becomes the one year 
period preceding the receipt of the veteran's August 16, 2004 
request for an increased evaluation.

Outpatient treatment records received in conjunction with 
veteran's claim reveal that at the time of an April 2004 
mental health clinic visit, the veteran was noted to have had 
CFS since February 12, 2004.  

At the time of a June 18, 2004, VA outpatient visit, the 
veteran reported having had tingling and numbness on his 
ulnar nerve distribution for the past year, which had 
increased in severity in the past six months.  It was the 
examiner's impression that the veteran had CFS and carpal 
tunnel syndrome.  

Based upon the clinical attribution of the veteran's symptoms 
as CFS as of February 12, 2004, the Board will liberally 
construe a factually ascertainable worsening of 
symptomatology as of this date.  As an increase in 
symptomatology is shown by the medical evidence of record 
within the one year prior to the veteran's request for an 
increased evaluation on August 16, 2004, an earlier effective 
date of February 12, 2004, is warranted.  The Board is 
cognizant of the veteran's contentions; however, under no 
statute or regulation would he be entitled to an effective 
date dating back to August 18, 1999 for the increased 
disability rating, having withdrawn his claim in December 
2003.

Major Depression

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging 
between 81 and 90 reflect absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns, (e.g., an occasional 
argument with family members).  Scores ranging between 71 to 
80 reflect symptoms that are transient and expectable 
reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).  
Scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

Outpatient treatment records received in conjunction with the 
veteran's claim reveal that at the time of a March 17, 2004, 
visit, the veteran reported having a lot of problems with 
energy, concentration, and short term memory.  He noted 
frequently starting tasks and then becoming sidetracked and 
being unable to remember what he was doing.  He also reported 
easily losing things.  He denied any suicidal ideation.  The 
veteran also denied having mania, psychotic symptoms, 
obsessive compulsive symptoms, panic attacks, social anxiety, 
or illicit drug use.  He was noted to be employed as a welder 
but was working with vocational rehabilitation to obtain 
different employment.  He was told that he had the memory 
level of a fifth grader.

An Axis I diagnosis of major depression, recurrent, chronic, 
was rendered.  The examiner assigned a GAF score of 60.  

At the time of a July 29, 2004, outpatient visit, the veteran 
was noted to be really struggling with his depression and 
chronic pain.  He continued to have severe sleep disturbance 
despite the fact that he was taking prescription medication.  
He was noted to have had extra pressure placed on him due to 
injuries sustained by his wife resulting from an accident and 
by his health issues.  His energy was described as very poor 
and he was not able to concentrate.  He made a lot of 
mistakes and had to redo a lot of things at work.  He was a 
welder for farm equipment and had to do a lot of standing, 
climbing, and lifting.  He reported that he had been having 
increasing problems with feeling of hopelessness and 
discouragement.  He had been tested by vocational 
rehabilitation and been found to not be appropriate for re-
training.  

Mental status examination revealed he was appropriately 
dressed and that his grooming and hygiene were good.  He 
maintained good eye contact but his affect was quite 
restricted.  His mood was dysphoric.  His speech was fluent, 
logical, and goal oriented.  There was no evidence of thought 
disorder.  The veteran did endorse feelings of hopelessness.  
A diagnosis of moderately severe recurrent major depression 
was rendered.  The examiner noted that the veteran's 
depression had worsened and was impacting negatively on his 
ability to maintain gainful employment.  The examiner 
assigned a GAF score of 50.  

The evidence of record demonstrates that the veteran met the 
criteria for a 70 percent evaluation for his major depression 
as of July 29, 2004.  Treatment records associated with the 
claims file in the one year preceding the veteran's request 
for an increased evaluation prior to July 29, 2004, do not 
demonstrate that an increased evaluation was warranted.  An 
increase in symptomatology is factually ascertainable within 
one year of the November 2, 2004 claim as of the examiner's 
July 29, 2004 assessment that the veteran's depression had 
worsened. 


DEA

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the child or spouse of a veteran 
will have basic eligibility for benefits where the veteran 
was discharged from service under other than dishonorable 
conditions and has a permanent total service connected 
disability in existence.  38 U.S.C.A. § 3501 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.807(a) (2007).  In this case, the 
veteran was found to be permanently and totally disabled as a 
result of his service-connected disabilities as of August 16, 
2004.  While the veteran expressed disagreement with the 
effective date of his TDIU, he did not perfect his appeal as 
to this issue and the decision has become final.  Thus, the 
Board is precluded from assigning an earlier effective date 
as the veteran has not been found to be permanently and 
totally disabled prior to this date.  See Sabonis, 6 Vet. 
App. 426 (1994).


ORDER

An effective date of February 12, 2004, for the assignment of 
a 60 percent disability evaluation for CFS is granted.  

An effective date earlier than July 29, 2004, for the 
assignment of a 70 percent disability evaluation for major 
depressive disorder is denied.  

An effective date earlier than August 16, 2004, for the grant 
of entitlement to DEA under Chapter 35 is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


